Citation Nr: 1109812	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1976 to September 1983, from November 1983 to April 1985, from August 15, 2004, to September 4, 2004, and from August 2008 to September 2009, including combat service in Operation Enduring Freedom.  His decorations include the Global War on Terrorism Medal and the Combat Action Badge.  The Veteran also had periods of Army National  Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

This matter was previously before the Board in June 2008, at which time it was remanded for additional development.  It is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran presently seeks to establish service connection for (i) diabetes mellitus, type II, (ii) a right foot disorder and (iii) a left foot disorder.  On his February 2006 Appeal to Board of Veterans' Appeals (VA Form 9), he indicated that his diabetes mellitus, type II, existed prior to, and was aggravated by, his August 15, 2004, to September 4, 2004, period of active service, to include consumption of military meals ready to eat (MRE).  On the same VA Form 9, the Veteran provided an account indicating that his present right and left foot disorders had their onset in-service.

The Board, in June 2008, remanded the aforementioned service connection claims for further development efforts.  As part of this development, the RO/AMC was instructed to provided the Veteran appropriate VA examinations, to obtain VA examination reports and opinions, addressing whether the Veteran's diabetes mellitus, type II, right foot disorder and/or left foot disorder "originated during a period of active duty or [Active Duty for Training] or was aggravated during any such period of military service."  Pursuant to the aforementioned instructions, the Veteran was provided appropriate VA examinations, in October 2009 and November 2009.  

With respect to the Veteran's October 2009 VA examination for diabetes mellitus, type II, the examiner failed to provide an opinion that adequately addressed the Board's remand instructions.  Essentially, the examiner only provided an opinion addressing a possible relationship between the claimed condition and MRE consumption.  While the examiner addressed one theory of entitlement, VA is required to consider, and the Board requested opinions related to, all theories of entitlement, making the narrow opinion of the VA examiner insufficient and not in compliance with the June 2008 Remand instructions.  

As it relates to the Veteran's November 2009 VA orthopedic examination, the examiner's opinion was based on an incomplete and/or inaccurate review of the medical evidence of record.  Specifically, the VA examiner stated there were "no records of treatment of [the Veteran's] feet," during service; however, an August 2004 service individual sick slip, an August 2004 service screening note of acute medical treatment, and a November 2005 service physical profile all document such in-service treatment.  What is more, lay statements from the Veteran and fellow service members also provide competent evidence related to in-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In effect, there is both medical and lay evidence of record documenting the Veteran right and left foot treatments and symptoms in-service.  As the November 2009 VA opinion and report fail to account for, and/or consider, pertinent evidence of record, the VA examiner failed to comply with the Board's June 2008 Remand instructions.  

In light of the deficiencies highlighted herein, the Board finds that the respective VA examiners did not comply with the Board's June 2008 Remand instructions, thereby constituting a violation of Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board is without discretion and must again remand the claims to ensure compliance with the remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran's claims file  to the respective examiners who conducted the October 2009 VA diabetes mellitus, type II, examination and the November 2009 VA orthopedic examination, or if such examiner(s) is no longer available, a suitable replacement, to request that the examiner(s) prepare an addendum to the respective reports.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all testing deemed appropriate by the examiner should be accomplished.  

The respective VA examiners should review the Veteran's claims file, to include Army Reserve and private medical treatment records, noting such review in the respective examination report.  Acknowledging that the Veteran had active military service from September 1976 to September 1983, from November 1983 to April 1985, from August 15, 2004, to September 4, 2004, and from August 2008 to September 2009, the respective VA examiners are directed to address the following:

(a)  Clearly, document any presently diagnosed (i) diabetes mellitus, type II, (ii) right foot disorder and/or (iii) left foot disorder;  

(b)  As to each diagnosed disorder, if any, state whether such disability pre-existed the Veteran's military service; and

(c)  As to each diagnosis found to have pre-existed service, if any, state whether the evidence of record demonstrates that such a disorder permanently increased in severity during service, and if so, whether such worsening constituted either the natural progression of the disorder, OR whether such worsening constituted chronic aggravation due to service;

(d)  If any diagnosed (i) diabetes mellitus, type II, (ii) a right foot disorder and/or (iii) a left foot disorder is found not to have pre-existed service indicate whether it is at least as likely as not that the respective condition is etiologically related to the Veteran's military service, to include on the basis of continuity of symptomatology.

In providing the requested opinions, the examiners must acknowledge and discuss (i) the Veteran's report of in-service onset and continuity of symptomatology; (ii) the statements from the Veteran's fellow service members, addressing in-service symptomatology; (iii) the January 2006 statement of private physician A. Wilkerson, D.O., related to diabetes mellitus, type II; (iv) the May 2005 statement of private doctor of podiatric medicine M. Tran, D.P.M., related to the Veteran's bilateral foot condition; and (iv) any other medical evidence deemed pertinent.  

All findings and conclusions should be set forth in a legible report.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



